Case 1:15-cv-05871-KPF Document 165 Filed 02/20/20 Page 1 of 8
Case 1:15-cv-05871-KPF Document 165 Filed 02/20/20 Page 2 of 8
Case 1:15-cv-05871-KPF Document 165 Filed 02/20/20 Page 3 of 8
Case 1:15-cv-05871-KPF Document 165 Filed 02/20/20 Page 4 of 8
Case 1:15-cv-05871-KPF Document 165 Filed 02/20/20 Page 5 of 8
Case 1:15-cv-05871-KPF Document 165 Filed 02/20/20 Page 6 of 8
Case 1:15-cv-05871-KPF Document 165 Filed 02/20/20 Page 7 of 8
   Case 1:15-cv-05871-KPF Document 165 Filed 02/20/20 Page 8 of 8




                                       February 20, 2020
                                       New York, New York

This confidentiality agreement does not bind the Court or any of
its personnel. The Court will retain jurisdiction over the
terms and conditions of this agreement only for the pendency of
this litigation. Any party wishing to make redacted or sealed
submissions shall comply with Rule 6(A) of this Court's
Individual Rules of Civil Procedure.
